Citation Nr: 1625959	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  09-17 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased disability rating (or evaluation) for left knee instability, in excess of 20 percent for the period from October 19, 2006 to September 4, 2015.

2.  Entitlement to an increased disability rating for left knee meniscectomy residuals, in excess of 10 percent for the period from October 19, 2006 to September 4, 2015.

3.  Entitlement to an increased disability rating for left knee arthritis with painful motion, in excess of 10 percent for the period from October 19, 2006 to June 6, 2012; and an increased disability rating for limitation of left knee extension, in excess of 30 percent for the period from June 6, 2012 to September 4, 2015.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from May 1969 to August 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The Board has reviewed both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to ensure a total review of the evidence.  

An August 2015 Board decision granted a 20 percent rating for left knee instability under Diagnostic Code (DC) 5257 for the rating period from October 19, 2006 to September 4, 2015, a separate 10 percent rating for left knee meniscectomy residuals under DC 5259 for the rating period from October 19, 2006 to September 4, 2015, a separate 10 percent rating for left knee severe arthritis with painful motion under DC 5003 for the rating period from October 19, 2006 to June 6, 2012, and a separate 30 percent rating for limitation of left knee extension under DC 5261 for the period from June 6, 2012 to September 4, 2015 (and subsuming the 10 percent rating under DC 5003).  See 38 C.F.R. § 4.71a (2015).  

The Veteran then appealed the August 2015 Boards decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2016, the Secretary of VA and a representative of the Veteran filed a Joint Motion for Remand (JMR).  In the JMR, the parties agreed that the Board failed to provide an adequate statement of reasons and bases.  Pursuant to the April 2016 JMR, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

Increased Ratings for Left Knee Disabilities

The Board finds that a remand is necessary to comply with the terms of the April 2016 JMR, which was adopted as the Court's order.  As stated above, the April 2016 JMR agreed that the Board failed to provide an adequate statement of reasons and bases.  In reaching this conclusion, the April 2016 JMR noted that while the August 2015 Board decision held that the Veteran's left knee disability picture was contemplated by the rating criteria, the Board also remanded for development of evidence relevant to that disability picture.  Specifically, the JMR noted that the Veteran asserted that the left knee disability rendered him unemployable, and the August 2015 Board decision ordered a medical examination to describe the functional effects of the service-connected left knee disability on the Veteran's activities of daily living, to include employment.  

The April 2016 JMR agreed that the Board did not provide an adequate statement of reasons or bases because the Board denied referral for extraschedular consideration based on the findings regarding the Veteran's disability picture, but remanded for additional development regarding the functional impairment caused by the service-connected left knee disabilities and any use of medications for these disabilities without a discussion of how it determined that the record was adequately developed regarding Veteran's overall left knee disability picture to make such a decision.  The record reflects that to date the Veteran has not been provided with the VA examination requested pursuant to the August 2015 Board decision; accordingly, the VA examination should be obtained in accordance with the August 2015 Board decision and the April 2016 JMR.  See Stegall v. West, 11 Vet. App. 268 (1998) (a Board remand confers upon an appellant the right to compliance with that order); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand). 

Accordingly, the case is REMANDED for the following actions:

1. Schedule the appropriate VA examination with opinion in order to assist in determining the functional impairments related to the service-connected left knee disabilities.  The relevant documents in the record should be made available to the examiner, who should indicate on the examination report that he/she has reviewed the documents in conjunction with the examination.  A detailed history of relevant symptoms should be obtained from the Veteran.  All indicated studies should be performed.  

The examiner is requested to describe the functional effects of the Veteran's service-connected left knee disabilities on his activities of daily living, to include employment.  In particular, the examiner should specifically comment on the functional effects on the Veteran's ability to perform the physical acts required for gainful employment in both labor and sedentary capacities, as well as any functional impairment attributable to the use of medications for the service-connected left knee disabilities.

2. Thereafter, the issues of increased ratings for the left knee disabilities should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and representative should be provided with a supplemental statement of the case (SSOC).

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2015).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

